Exhibit 10.2
ADDITIONAL LENDER SUPPLEMENT
ADDITIONAL LENDER SUPPLEMENT, dated February 10, 2009 (this “Supplement”), to
the Amended and Restated Credit Agreement dated as of July 9, 2008, as amended
(as further amended, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the Agent and the undersigned Lender (as
defined in the Credit Agreement; terms defined in the Credit Agreement are used
herein with the same meanings)
        .
WITNESSETH:
     WHEREAS, the Credit Agreement provides in Section 2.1(f)(i) thereof that
any financial institution, although not originally a party thereto, may become a
party to the Credit Agreement following consultation by the Agent with the
Borrower and approval by the Agent, by executing and delivering to the Borrower
and the Agent a supplement to the Credit Agreement in substantially the form of
this Supplement; and
     WHEREAS, the undersigned Additional Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
     NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
     1. The undersigned Additional Lender agrees to be bound by the provisions
of the Credit Agreement and agrees that it shall, on the date this Supplement is
accepted by the Borrower and acknowledged by the Agent, become a Lender for all
purposes of the Credit Agreement to the same extent as if originally a party
thereto, with a Commitment of $22,500,000.
     2. The undersigned Additional Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 4.6 or 5.1 thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the Agent by
the terms thereof, together with such powers as are incidental thereto; and (e)
agrees that it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender.

 



--------------------------------------------------------------------------------



 



     3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
Wells Fargo Bank, National Association
300 Commercial Street
Boston, MA 02109
     4. The Borrower represents and warrants that no Event of Default has
occurred and is continuing on and as of the date hereof, and giving effect
hereto.
     5. This Supplement shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Massachusetts, without regard to conflicts of
law rules.
     This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[Signature Page Follows]

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Additional
Lender Supplement to be executed and delivered under seal by a duly authorized
officer on the date first above written.

                                  WELLS FARGO BANK, NATIONAL
ASSOCIATION (acting through its Wells Fargo
Business Credit operating division)
 
                   
 
          By:        
 
                   
 
              Name:    
 
              Title:     Agreed and accepted this                      day of
February, 2009.            
 
                    TIMEPAYMENT CORP.            
 
                   
By:
                   
 
                   
 
  Name: Richard F. Latour                
 
  Title: President                
 
                    SOVEREIGN BANK, Individually and as Agent            
 
                   
By:
                   
 
                   
 
  Name: Jeffrey G. Millman                
 
  Title: Senior Vice President                

[Signature Page to Additional Lender Supplement]

 